Citation Nr: 1201222	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


REMAND

The Veteran served on active duty from December 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claim.

In August 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The Board finds that the claim must be remanded to afford the Veteran another VA examination to evaluate his current need for regular aid and attendance of another person or by reason of being housebound.  See 38 U.S.C.A. § 1114 (West Supp. 2011); 38 C.F.R. § 3.350 (2011).  The Veteran was afforded an examination in August 2009 in connection with the claim.  Following that examination, the Veteran was granted service connection for chronic kidney disease and peripheral neuropathy of the right and left lower extremities, entitlement to special monthly compensation based on the loss of use of a creative organ, and an increased disability rating for his service-connected posttraumatic stress disorder (PTSD) (from 50 percent to 70 percent).  Thus, the Veteran has additional service-connected disabilities since the examination was conducted and higher disability ratings.

In addition, the August 2009 examiner did not delineate between the effects of the Veteran's service-connected and non-service-connected disabilities.  SMC is solely awarded for the effects of service-connected disabilities.  Therefore, a new contemporaneous examination should be obtained to consider the Veteran's current condition and service-connected disabilities.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see Caffrey v. Brown, 6 Vet. App. 377 (1994).

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Dallas, Texas.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since July 2010) from the Dallas VAMC and associate the records with the claims folder.

2.  Schedule the Veteran for a VA examination to determine the nature and resulting limitations of his service-connected disabilities to assess whether he requires aid and attendance or is housebound.  The claims folder must be made available to the examiner.  All indicated tests or studies should be accomplished.  The examiner should comment upon the resulting limitations from the Veteran's identified service-connected disabilities.  His current service-connected disabilities are: PTSD, diabetes mellitus with erectile dysfunction, chronic kidney disease associated with diabetes mellitus, post-operative fractured left ankle with internal reduction in fixation with mild limitation of motion and effusion, peripheral neuropathy of the left lower extremity associated with diabetes mellitus, and peripheral neuropathy of the right lower extremity associated with diabetes mellitus.  The examiner should address the following:

(a) whether the Veteran requires the regular assistance of another person in activities of daily living, to include consideration of whether the Veteran is able to dress or undress himself, to keep himself ordinarily clean and presentable; to feed himself, or to attend to the wants of nature, and, if so, why;

(b) whether the Veteran requires the assistance of another in protecting himself from the ordinary hazards of daily living, and, if so, why;

(c) whether the Veteran is bedridden, and, if so, why;

(d) whether the Veteran is restricted to his home or the immediate vicinity thereof; and, 

(e) to what extent the above limitations are due solely to the Veteran's service-connected disabilities.  

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

